2014 UT App 274
_________________________________________________________

               THE UTAH COURT OF APPEALS

   STATE OF UTAH, IN THE INTEREST OF N.D. AND N.D., PERSONS
               UNDER EIGHTEEN YEARS OF AGE.


                              J.D.,
                           Appellant,
                                v.
                         STATE OF UTAH,
                           Appellee.

                       Per Curiam Decision
                         No. 20140865-CA
                     Filed November 20, 2014

       Third District Juvenile Court, Salt Lake Department
                  The Honorable Julie V. Lund
                           No. 1094507

          Patty K. Biedermann, Attorney for Appellant

         Sean D. Reyes and John M. Peterson, Attorneys
                         for Appellee

                Martha Pierce, Guardian ad Litem

     Before JUDGES GREGORY K. ORME, JAMES Z. DAVIS, AND
                    J. FREDERIC VOROS JR.


PER CURIAM:

¶1      J.D. (Mother) appeals the order terminating her parental
rights to N.D. and N.D. We affirm.

¶2     “[I]n order to overturn the juvenile court’s decision, the
result must be against the clear weight of the evidence or leave the
appellate court with a firm and definite conviction that a mistake
has been made.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation
                                In re N.D.


and internal quotation marks omitted). We “review the juvenile
court’s factual findings based upon the clearly erroneous stan-
dard.” In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding of
fact is clearly erroneous when, in light of the evidence supporting
the finding, it is against the clear weight of the evidence. See id.
Therefore, “[w]hen a foundation for the court’s decision exists in
the evidence, an appellate court may not engage in a reweighing of
the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3     The juvenile court found several grounds that supported
termination of Mother’s parental rights. Pursuant to Utah Code
section 78A-6-507, the finding of a single enumerated ground will
support the termination of parental rights. See Utah Code Ann.
§ 78A-6-507 (LexisNexis 2012). Therefore, it is sufficient if the
evidence supports any of the grounds for termination found by the
juvenile court. The court found that Mother had neglected her
children, see id. § 78A-6-507(1)(b), and that she was an unfit or
incompetent parent, see id. § 78A-6-507(1)(c). The court further
found, pursuant to Utah Code section 78A-6-507(1)(d), that (1) the
children had been in an out-of-home placement under the supervi-
sion of the juvenile court and the Division of Child and Family
Services (DCFS), (2) Mother “substantially neglected, willfully
refused, or has been unable or unwilling to remedy the circum-
stances that caused the children to be in an out-of-home place-
ment,” and (3) “there is a substantial likelihood that [Mother] will
not be capable of exercising proper and effective parental care in
the near future.” See id. § 78A-6-507(1)(d)(i), (ii), (iii). The court also
found that Mother

       experienced a failure of parental adjustment in that
       she [had] been unable or unwilling within a reason-
       able time to substantially correct the conduct or
       conditions which led to her children’s placement
       outside of the home notwithstanding the reasonable
       efforts of [DCFS] to maintain the children in her care
       and custody.




20140865-CA                         2                  2014 UT App 274
                             In re N.D.


See id. § 78A-6-507(1)(e). The court further found that it was in the
children’s best interests that Mother’s parental rights be termi-
nated, see id. § 78A-6-506(3), and that DCFS made reasonable efforts
to reunify Mother with her children, see id. § 78A-6-507(3)(a).

¶4     In her petition on appeal, Mother does not challenge the
juvenile court’s finding that she experienced a failure in her
parental adjustment despite the reasonable efforts of DCFS.
Because any one of the grounds found by the juvenile court would
be sufficient to establish grounds for termination of Mother’s
parental rights, we do not consider Mother’s challenge to the other
grounds found by the juvenile court.

¶5     Although Mother challenges the juvenile court’s subsidiary
finding that she did not comply with the service plan, her failure to
challenge all of the grounds for termination identified by the
juvenile court renders this challenge superfluous. Furthermore,
while Mother completed the required assessments, she did not
complete the recommended services. The juvenile court found that
Mother either failed or dropped out of every program provided by
DCFS. At the termination trial, Mother testified that she had
subsidized housing, had secured employment with a relative on
the eve of trial, and was attending treatment groups. The juvenile
court specifically found that her testimony about employment was
not credible. Mother selectively recounts testimony of the peer
parent provided as a service by DCFS that Mother was very
engaged in one session in June 2014, but there is no record support
for the assertion that the peer parent “became optimistic that she
could safely parent her children.” In fact, the peer parent testified
that while Mother had one “engaged visit” in June 2014 that
followed an attempt to “refocus her,” she did not re-engage with
the children after that visit. The peer parent testified that Mother
learned some parenting skills but that she remained distracted, did
not provide appropriate supervision, responded to instructions
with indifference, and frequently missed or was late for visits.




20140865-CA                      3                2014 UT App 274
                             In re N.D.


¶6      Mother also challenges the best-interests finding, but she
does not demonstrate that the finding lacks adequate support. The
children were in a kinship foster placement with a family that
wanted to adopt them. They were integrated into the family and
bonded with the foster parents and sought them out for comfort.
In contrast, there was little, if any, evidence that the children were
bonded to Mother. Although one of the children exhibited
significant developmental delays when she came into custody,
those delays were being effectively addressed by the foster parents.
The evidence amply supports the best-interests finding.

¶7    Because “a foundation for the court’s decision exists in the
evidence,” we affirm the juvenile court’s order terminating
Mother’s parental rights. See In re B.R., 2007 UT 82, ¶ 12, 171 P.3d
435.




20140865-CA                       4                2014 UT App 274